FILED
                                        UNITED STATES DISTRICT COURT                               OCT - 'T 'l~''
                                                                                                         '· [..., ...
                                        FOR THE DISTRICT OF COLUMBIA                         Clerk, U.S. District & Bankruptcy
                                                                                            Courts for the Dlstr~t of Columbia

         Audrey Carter,                               )
                                                      )
                          Plaintiff,                  )

                v.
                                                      )
                                                      )       Civil Action No.       12 1648
                                                      )
         Mitt Romney et al.                           )
                                                      )
                                                      )
                          Defendants.                 )


                                           MEMORANDUM OPINION

                This matter is before the Court on its initial review of plaintiffs pro se complaint and

         application for leave to proceed informapauperis. Pursuant to 28 U.S.C. § 1915(e), the Court is

         required to dismiss a complaint upon a determination that it, among other grounds, is frivolous.

         28 U.S.C. § 1915(e)(2)(B)(i).

                Plaintiff, a resident of Charlotte, North Carolina, purports to sue President Barack

         Obama, presidential candidate Mitt Romney, and the "Mormons of U.S.A.," for alleged crimes

         committed in New Jersey, North Carolina, and the District of Columbia. Compl. at 1. She

         alleges, among other behavior, that "[t]he defendant[] violated the marriage laws within the

         United States and the Constitution" and that the "government discriminated against us by

         allowing Mormon practices within the states .... " /d. Plaintiff faults President Obama for

         failing to address such issues in his campaign for re-election. !d. She demands $1 00 million in

         monetary damages.

                Plaintiffs outlandish accusations are the type of fantastic or delusional scenarios

         warranting dismissal under§ 1915(e)(2) as frivolous. See Neitzke v. Williams, 490 U.S. 319,325




    ~I
/
(1989); Best v. Kelly, 39 F.3d 328, 330-31 (D.C. Cir. 1994). Furthermore, the allegations

"constitute the sort of patently insubstantial claims" that deprive the Court of subject matter

jurisdiction. Tooley v. Napolitano, 586 F.3d 1006, 1010 (D.C. Cir. 2009); see Caldwell v.

Kagan, 777 F. Supp.2d 177, 178 (D.D.C. 2011) ("A district court lacks subject matter

jurisdiction when the complaint 'is patently insubstantial, presenting no federal question suitable

for decision.'") (quoting Tooley, 586 F.3d at 1009). Hence, the complaint will be dismissed with

prejudice. A separate Order accompanies this Memorandum Opinion.




                                                ~~
                   ;{/~ 2012
                                              UffitedStat{;District Judge
Date: September




                                                 2